             [lf you
          Case:      need additional space for ANY section, please attach an additional sheet and reference that sec{ion.]
                  1:19-cv-03872         Document #: 34 Filed: 06/04/20 Page 1 of 4 PageID #:219
                                                                   t l-
                                                                                                                                                  f{t

 FILHE'
     V rftl
                                      A
                                                 v )
                                      LJkt velt h(yrl                                   United States District Court
                                                                                        .orthern District of l,inois
  Jti:.   ,              plaintiff
               4 I0/0_
                      {[)'*""'^^                                    ]
                                                                    t            Tu
                                                                                 T' dd q,
                                                                                      'q'
                                                                                              rL5
                                                                                              rlLS /o"u
                                                                                                   f'ts ct't'-5t
                                                                                                   QA g
                                                                                                   sA s

cLE#?g?BrHJ.ro*,   '                                                                               J
      '#WrrLucrraF                           I                                    '1:Ll!De"':.
                       i-t'iill,,^7Sr,tr,,fv )                                   i1"L *),.*oilo
                         Defendant/)r''--
                                                          COMPLAINT                                                  ^.
                                                                                                                          '' '''u" '- -

                                                                   rlj           cxt v mf           oN        a'JaselAcv D)fi1
      [{lo           r,u,y          ?o   r      Oddtrtl/r                   t^
                                                                                                                                              ^

     fr.i-r vtT,l Por no*toN {or ^t-lott'sy
                                            iol..<-ese/l/ho}ra'tt

     \    tl
          ++rc r p uc  al rud  LL (ta' c ? i"'l t
                                                    fAai//Y
     hlly   dt sk   s^-4d  t   Y utl  ,    ulo':"    lo'1'''-it'
                                        -'
                                        tof    a'ltu t r/ ngl )
    -, l"' s,
               .l* et) n t, s fr
                             o h. oil        '
                                               t\c    o rI f tt Ve'i'o'J
          orvr
           L
     f'or*untl     +l*n        oi     Pol,*         P

                                 for    P/il   Ared+,,irals FrLtt Us
                   ,'i.sh,h,l
                                                       lil rl o'td urns 1a/
      An,ry
      'lnil,(    l{e/, c,olf1, p 1 I or fi crrv  tr/                                                                                      t


                 ri,^"' +'Lu- l+tgol Ynmtsts Lhur v nn Credeth"ls
                                                                          I lt
       if^* | 'cru lgl h*,te' b*,,; aeu,q)el       -'f'o) o'tts ' de
       f\ I I i ur ty    +I'w    P'  )o/s   !up"'r           l '-or"
                                                                     fht-

                                 rhnt     aa|\''r ir/ lLa' a g $ec''ta l'")
       Cu,,r,,l" k*/t,t     C,,/

          Orea   oT lht     Lud i',1 lr x SrAr nr? a{l)[,c,d' For*
          {ohat xrtt,,) 0 F Rent ,d)/s ct'l
                                             e; p lryr'l
                                                         ,-*^ ,^y'
                                                                     /l;'
                sP          te    ild *h* ff"q-ris   tF      /o u <h "r
          0 o
            .         ul tr                             CI


            d.rx,U ff.,,r,4-pr0rif,ls, AB, I vtd,cr>fq;yfr ,/-
          ol



                [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
   [lf you
Case:      need additional space
        1:19-cv-03872            for ANY section,
                              Document            please
                                              #: 34   Filed:
                                                         attach 06/04/20      Page
                                                                an additional sheet and2reference
                                                                                          of 4 PageID        #:220
                                                                                                  that section.l
                                                              '1 z




                                                                             United States District Court
             {ouu Sstbeilln%d l                                              Northern District of Illinois
              Plaintiff
                                                          ]           7,tdgt Ql'nfus bot"xg-    3 y -L                     ^


             i oo^d /n,{d                 d(              l           c n5(- ri r/A wui I
                                                                                          C'u o              E
                                                                                                                       7


              t-t$rrr<la.,v
              Defendant
                                 I I turrhl
                                         /
                                            )
                                                                       J\ uq      l],      1*   oJd
                                                          )

                                            COMPLAINT
                          fl*')1?PPrtc,ss
   'To op*d f\r JuA'ie1ul
                       -
w 11   h A r'r"<ru'l'd h ; *,-l                 l^'
                                                                        ;    i r'%               W* J','rffi,
                                  J      *Lho l-l ,!-                                       yr,                            dur
         ,-n;;*r^$ui":*,,
Ito,rnll^l                                                                    f
                                    d uQo:'^,t $'
H,^ ffi" ror t['n ^g:"1 , T
          iri fl,'v +ia          hevist'f ff'c€sf    M)
etelr, J                )cL'fr'l
                                                      1-             a-sA         o( Ln/e a'Nr'/ ';''I
;at;ui'r&geruor'as
                                                  hNr                (Arilerr r'r'        Ccr^")' (frc               n-jJ
 Y\pr           rnlly t;-p'rSrr,l
                             rrlau
                                                               a*r'e{-vo")
 cd1 o \),er                             , ala] ! ! .P'tlafet7
                                               aX(tilcq
                                 st-r't'c{u") f"'udoluil   tdn''4
            ot         \+go'r'r!
                                               0'N S l lt
 n*,J
       A t'lu r+rtd'Nq
                                ee     dd'u' b        +       l'.        0


slrtttl;" t1A r: 1-l L,ct,sl,'+It il'+l'ull"( r'l fl't-
                           P' -                                                           Xv,



sr,rfit iWt- fDtfr,srealJ adal casr fuil
loJ (ey((Lrck u^ttl^,)t4,. ,l ,th,tv {UdrctA( l^l ^*c[',
efq"0f( {rv0d 4o c,-{l fewlliltettde') brl )1-bhbr
t{tYf >%t t T-A"t 0JNt}t,r€ LUn rJutcttl'rl D ' s trfur                            r-'r



 kuCw) 0\ fCIr,nil Md,ct;re Dtcg/lloJ'Lr, aud acrong+/(
 syrur)rvt( 5 ioUr do.drl drtl,Nj yro{aS5 rrdruffrt1 ssla)
     flf you need additional space for ANY section, please attach an additional sheet and reference that section.l
             [lf you
          Case:      need additional space
                  1:19-cv-03872            for ANY section,
                                        Document            please attach an additional sheet and referen@ that section.]
                                                        #: 34   Filed: 06/04/20 Page 3 of 4 PageID #:221
                                                             -??' -


                      j    o t.{,r., 13   u i a,Y l.n g*t )                          United States District Court
                                                                                     Northern District of Illinois
                       Plaintiff                                              ( u da< 0'lo,r lts h or,uras
                       v.
                                                                ]
                                                                              1q
                                                                                   "cV a)31il-
                       D   elql-,t [vttP/u^T 0 ?^) )                           LN  >e- \J 'J r'r b 'r
                       lloA{lAilU )qorrrrf)                                    dl a}.\/ A3 i 2OAo
                       Defendant                                )

                                                      COMPLAINT

        GL,lrnpJ []of*D,r/    abu/'f tixl1ro,trJ s/=cf t' f 'r"{'szn)
          e )'l
                1 w'r- rfe *l,qt p"j*.
            !ttv co,,t,qlusto4s         .l-o Ar-ug-
                                /1"U.cl
     U?^kr .^r,tA a 9fu*y'-rJ a-rz4_ .fQ.r,
    f 'o?,"rc{*f {o '*hy,"o+ *A. ro*//L<,hr:i
    df 4 /c r//e-& of tr .7?,4 ,#r-- /-L. /VoVz-,> '^f, o
   ;-ts( s xrt//' //. Od/n^d        fTaq rt-/.-/ns
   & , rt s rtil y', Lxph,u 4/z /t/ -,;/4-     /,*f,*,
  0/t) wlruL*dI q-^J) ,vsA-/ /,so,l'r., ot
  te/r,t,F( a.&c^-\ 0F l,of,cr-,rta'4orv /-/** 0,)Ul,/
  I u v o( M vrv o-d / Du g,\/ ,roj /, *,{r1 i a/t
 tr tfi      7-   1>-re 4 h.r a-qrb1p L                                                   u4 L, *, // {o//,rf
                                 '                                      su{<---.r
 ff aqv\ o-F ,[;.1 :[J:r;j- *P,*'u.,-/* r {r?J
tru AotF c/.,rc-1u,)*rri 4ir4d*J /" "tr-$
tf- S {rt're, / fr)l-n,' l- F, l, .7                                           a-^r     I        }-ats,/-,,.<-
prtu- " ft 'Pl-r- T rya- Qarrftn* /-trrr! t a./ hgFzal&-
 Dnppr*nunl' 6./-/',/.t-^L/r, f-"           €'r.*/  f*rS
 11ftl .f r l*,t'r*or lt*\ru'F^ri          Ir,u/,uJ 2rrn
              flf you need additional space for ANY section, please attach an additional sheet and reference that section.I
     [lf you
  Case:      need additional space for ANY section, please attiach an additional sheet and reference that section.]
          1:19-cv-03872         Document #: 34 Filed: 06/04/20 Page 4 of 4 PageID #:222
                                                 .--    Y*


             f,r**            fi,rct    aru/r,(                              United States District Court
                                                                             Northern District of lllinois
               Plaintiff                                )
                                                        )
                                                                     du$ a 4" r/rs trc-ua>
                                                                     tI L-1/ 03Y72.,
             i + ,"L{Y\ uu* ,€-)                                     ,rLA,/ qbr;qo
            /r*f{M!,r,,,/)t
                                              COMPLAINT
kx'r?               aJ                               a{ c,-"t rtl a/ 44 ar-/c<,)
f-crrOlqr         f,   l,C   ry         u^/    C'(    Dfury',oo fLrn)o.
    ri,1tt t/67
I tbrd11 t
+




      [lf you need additional space fur ANY section, please attach an additional sheet and reference that section.]
